UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number - 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred P. Ouellette, Senior Counsel & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: -663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2009 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Issuer Shares Value Common stocks 38.39% (Cost $192,201,847) Electric Utilities 3.52% Duke Energy Corp. (Z) 200,000 3,030,000 Progress Energy, Inc. (Z) 303,500 11,751,520 Progress Energy, Inc. CVO (B)(I) 337,750 111,457 Industrial Conglomerates 0.37% General Electric Co. (Z) 130,000 1,576,900 Integrated Telecommunication Services 2.22% AT&T, Inc. (Z) 260,000 6,401,200 FairPoint Communications, Inc. 2,504 6,836 Verizon Communications, Inc. (Z) 100,000 2,987,000 Multi-Utilities 32.28% Alliant Energy Corp. (Z) 430,000 12,396,900 Ameren Corp. (Z) 165,400 5,499,550 CH Energy Group, Inc. (Z) 595,000 30,095,100 Consolidated Edison, Inc. (Z) 65,000 2,648,750 Dominion Resources, Inc. (Z) 85,000 2,990,300 DTE Energy Co. (Z) 435,000 15,007,500 Integrys Energy Group, Inc. (Z) 240,000 10,020,000 NiSource, Inc. (Z) 490,000 4,743,200 NSTAR (Z) 525,000 17,755,500 OGE Energy Corp. (Z) 255,000 6,293,400 PNM Resources, Inc. (Z) 500,000 5,020,000 TECO Energy, Inc. (Z) 570,000 6,845,700 Vectren Corp. (Z) 129,300 3,334,647 Xcel Energy, Inc. (Z) 755,000 13,937,300 Credit Issuer, description rating (A) Shares Value Preferred Stocks 116.07% (Cost $675,664,746) Agricultural Products 4.56% Ocean Spray Cranberries, Inc., 6.250%, Ser A (S) BBB- 224,250 19,285,500 Cable & Satellite 0.23% Comcast Corp., 7.000% (Z) BBB+ 42,530 971,810 Consumer Finance 3.07% HSBC Finance Corp., 6.360%, Depositary Shares, Ser B (Z) A 35,600 547,172 SLM Corp., 6.970%, Ser A (Z) BB 445,500 12,447,270 Diversified Banks 8.38% HSBC Holdings PLC, 6.200%, Ser A (Z) A 25,000 385,000 HSBC USA, Inc., 2.858% (G)(Z) A+ 494,950 15,665,167 Sovereign Bancorp, 7.300%, Depositary Shares, Ser C (Z) BBB+ 449,800 6,971,900 Wells Fargo & Co., 8.000% (Z) A+ 683,500 12,439,700 Diversified Financial Services 19.14% Bank of America Corp., 6.375% (Z) A- 1,160,000 11,252,000 Bank of America Corp., 6.625% (Z) A- 360,000 3,790,800 Bank of America Corp., 6.204%, Depositary Shares, Ser D (Z) A- 960,000 10,588,800 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Diversified Financial Services (continued) Bank of America Corp., 8.200% A- 35,000 494,550 Bank of America Corp., 8.625% (Z) A- 102,000 1,405,560 Citigroup Capital VII, 7.125% BB 30,000 342,300 Citigroup, Inc., 8.125%, Depositary Shares, Ser AA (Z) BB 615,050 5,719,965 Citigroup, Inc., 8.50%, 8.500%, Depositary Shares, Ser F (Z) BB 240,000 2,126,400 Deutsche Bank Contingent Capital Trust II, 6.550% (Z) A- 275,275 3,691,438 Deutsche Bank Contingent Capital Trust III, 7.600% (Z) A- 542,000 8,075,800 JPMorgan Chase & Co., 5.490%, Ser G (Z) A- 278,000 12,079,100 JPMorgan Chase & Co., 5.720%, Ser F (Z) A- 328,760 12,854,516 JPMorgan Chase & Co., 6.150%, Ser E (Z) A- 209,100 8,568,918 Electric Utilities 42.18% Alabama Power Co., 5.200% BBB+ 1,213,875 23,549,175 Carolina Power & Light Co., 5.440% (Z) BBB- 11,382 756,548 Central Illinois Light Co., 4.640% (Z) Ba1 7,460 627,106 Central Maine Power Co., 4.750% (G) Baa2 11,015 724,897 Connecticut Light & Power Co., 3.900%, Ser 1949 Baa3 27,255 627,583 Duquesne Light Co., 6.500% BB 519,900 22,355,700 Entergy Arkansas, Inc., 6.450% BB+ 350,000 7,557,830 Entergy Mississippi, Inc., 6.250% (Z) BB+ 667,000 16,028,877 FPC Capital I, 7.100%, Ser A (Z) BBB- 242,500 5,875,775 Georgia Power Co., 6.000%, Ser R (Z) A 85,000 2,137,750 Great Plains Energy, Inc., 4.500% (Z) BB+ 12,410 950,606 HECO Capital Trust III, 6.500% (Z) BB+ 173,100 3,878,531 Interstate Power & Light Co., 8.375%, Ser B (Z) Baa2 132,800 3,545,760 Interstate Power & Light Co., 7.100%, Ser C (Z) BBB- 176,600 4,415,000 NSTAR Electric Co., 4.250% (Z) A- 122,309 7,885,114 NSTAR Electric Co., 4.780% (Z) A- 112,280 8,021,003 PPL Electric Utilities Corp., 4.600% (Z) BBB 3,917 232,895 PPL Electric Utilities Corp., 6.250%, Depositary Shares (Z) BBB 1,000,000 21,750,000 PPL Electric Utilities Corp., 4.400% (Z) BBB 29,780 2,330,285 PPL Energy Supply, LLC, 7.000% (Z) BBB 272,500 7,003,250 Southern California Edison Co., 6.000%, Ser C (Z) BBB- 80,000 6,380,000 Southern California Edison Co., 6.125% (Z) BBB- 195,000 15,971,729 Union Electric Co., 3.700% (Z) BB 12,262 657,550 Virginia Electric & Power Co., 7.050% BBB 30,200 3,087,950 Virginia Electric & Power Co., 6.980% (Z) BBB 45,500 4,565,643 Westar Energy, Inc., 6.100% (Z) BBB 333,700 7,574,990 Gas Utilities 1.65% Southern Union Co., 7.550% (Z) BB 255,000 5,355,000 Southwest Gas Capital II, 7.700% (Z) BB 72,300 1,637,595 Investment Banking & Brokerage 0.92% Goldman Sachs Group, Inc., 6.200%, Ser B (Z) BBB 129,500 2,652,160 Lehman Brothers Holdings, Inc., 5.940%, Depositary Shares, Ser C (G)(H)(Z) D 300,600 3,006 Lehman Brothers Holdings, Inc., 5.670%, Depositary Shares, Ser D (H)(Z) D 553,600 8,304 Morgan Stanley Capital Trust III, 6.250% (Z) BBB 75,000 1,206,000 Life & Health Insurance 5.59% MetLife, Inc., 6.500%, Ser B (Z) BBB 1,055,000 18,146,000 Principal Financial Group, Inc., 6.518%, Ser B (Z) BBB 160,000 2,547,200 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) Credit Issuer, description rating (A) Shares Value Life & Health Insurance (continued) Prudential PLC, 6.750% (Z) A- 176,100 2,967,285 Movies & Entertainment 0.90% Viacom, Inc., 6.850% (Z) BBB 196,100 3,814,145 Multi-Utilities 13.81% Baltimore Gas & Electric Co., 6.990%, Ser 1995 Ba1 134,000 13,735,000 Baltimore Gas & Electric Co., 6.700%, Ser 1993 (Z) BB+ 20,250 2,059,806 BGE Capital Trust II, 6.200% (Z) BB+ 616,000 10,890,880 Constellation Energy Group, Inc., 8.625%, Ser A (Z) BB+ 300,000 6,435,000 Public Service Electric & Gas Co., 4.300%, Ser C (Z) BB+ 8,280 598,230 Public Service Electric & Gas Co., 6.920% (Z) BB+ 131,425 13,360,179 Public Service Electric & Gas Co., 4.180%, Ser B (Z) BB+ 53,677 3,792,280 Sempra Energy Corp., 4.360% (Z) BBB+ 38,500 2,829,750 Sempra Energy Corp., 4.750%, Ser 53 (Z) BBB+ 12,610 1,003,678 Xcel Energy, Inc., 4.080%, Ser B (Z) BBB- 8,610 615,615 Xcel Energy, Inc., 4.110%, Ser D (Z) BBB- 33,691 2,440,913 Xcel Energy, Inc., 4.160%, Ser E (Z) BBB- 9,410 678,461 Oil & Gas Exploration & Production 7.95% Apache Corp., 5.680%, Depositary Shares, Ser B BBB 236,649 19,079,826 Nexen, Inc., 7.350% (Z) BB+ 759,000 14,572,800 Real Estate Investment Trusts 3.56% Kimco Realty Co., Depositary Shares, Ser F, 6.650% (Z) BBB- 200,000 3,080,000 Public Storage, 6.950%, Ser H (Z) BBB 190,000 3,786,700 Public Storage, 6.750%, Ser L (Z) BBB 60,000 1,164,000 Public Storage, 6.625%, Ser M (Z) BBB 64,000 1,280,000 Public Storage, 6.125% (Z) BBB 92,700 1,692,702 Public Storage, Inc., 6.450%, Depositary Shares, Ser X (Z) BBB 48,000 877,440 Public Storage, Inc., 7.500%, Depositary Shares, Ser V (Z) BBB 139,000 3,169,200 Specialized Finance 0.75% CIT Group, Inc., 6.350%, Ser A (Z) BB 454,600 3,182,200 Trucking 1.86% AMERCO, 8.500%, Ser A (Z) B 390,000 7,878,000 U.S. Government Agency 0.06% Federal Home Loan Mortgage Corp., 8.375%, Ser Z (P) C 55,000 58,850 Federal National Mortgage Assn. (8.250% to 12-31-10 then variable), 8.250% C 159,500 175,450 Wireless Telecommunication Services 1.46% Telephone & Data Systems, Inc., 6.625% (Z) BBB- 240,400 3,875,248 United States Cellular Corp., 7.500% (Z) BBB- 129,900 2,310,921 Total investments (Cost $867,866,593) 154.46% Other assets and liabilities, net (54.46%) Total net assets 100.00% The percentage shown for each investment category is the total value of that category as a percentage of the net assets applicable to common shareholders. Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2009 (Unaudited) CVO Contingent Value Obligation (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available unless indicated otherwise. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (G) Security rated internally by John Hancock Advisers, LLC. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income producing security. (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) These securities are exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) All or a portion of this security is segregated as collateral for the Committed Facility Agreement. Total collateral value at January 31, 2009 was $535,113,910.  At January 31, 2009, the aggregate cost of investment securities for federal income tax purposes was $870,693,360. Net unrealized depreciation aggregated $217,085,563, of which $14,927,854 related to appreciated investment securities and $232,013,417 related to depreciated investment securities. Page 4 Notes to portfolio of investments Security valuation Investments are stated at value as of the close of the regular trading on New York Stock Exchange (NYSE), normally at 4:00 p.m., Eastern Time. Equity securities held by the Fund are valued at the last sale price or official closing price (closing bid price or last evaluated price if no sale has occurred) as of the close of business on the principal securities exchange (domestic or foreign) on which they trade. Debt obligations are valued based on the evaluated prices provided by an independent pricing service, which utilizes both dealer-supplied and electronic data processing techniques, which take into account factors such as institutional-size trading in similar groups of securities, yield, quality, coupon rate, maturity, type of issue, trading characteristics and other market data. Securities traded only in the over-the-counter market are valued at the last bid price quoted by brokers making markets in the securities at the close of trading. Equity and debt obligations, for which there are no prices available from an independent pricing service, are value based on broker quotes or fair valued as described below. Short-term debt investments that have a remaining maturity of 60 days or less are valued at amortized cost, and thereafter assume a constant amortization to maturity of any discount or premium, which approximates market value. Other portfolio securities and assets for which market quotations are not readily available are valued at fair value as determined in good faith by the Trusts Pricing Committee in accordance with procedures adopted by the Board of Trustees. Generally, trading in non-U.S. securities is substantially completed each day at various times prior to the close of trading on the NYSE. The values of such securities used in computing the net asset value of the Funds shares are generally determined as of such times. Occasionally, significant events that affect the values of such securities may occur between the times at which such values are generally determined and the close of the NYSE. Upon such an occurrence, these securities will be valued at fair value as determined in good faith under consistently applied procedures established by and under the general supervision of the Board of Trustees. Debt securities whose prices cannot be provided by an independent pricing service are valued at prices provided by broker-dealers. Valuations change in response to many factors including the historical and prospective earnings of the issuer, the value of the issuers assets, general economic conditions, interest rates, investor perceptions and market liquidity. The Fund is subject to the provisions of Statement of Financial Accounting Standards No. 157 (FAS 157). FAS 157 established a three-tier hierarchy to prioritize the assumptions, referred to as inputs, used in valuation techniques to measure fair value. The three-tier hierarchy of inputs is summarized in the three broad levels listed below: Level 1  Quoted prices in active markets for identical securities. Level 2  Prices determined using other significant observable inputs. Observable inputs are inputs that other market participants would use in pricing a security. These may include quoted prices for similar securities, interest rates, prepayment speeds, credit risk and others. Level 3  Prices determined using significant unobservable inputs. In situations where quoted prices or observable inputs are unavailable, such as when there is little or no market activity for an investment, unobservable inputs may be used. Unobservable inputs reflect the Funds own assumptions about the factors that market participants would use in pricing an investment and would be based on the best information available. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 5 The following is a summary of the inputs used to value the Funds net assets as of January 31, 2009: Investments in Other Financial Valuation Inputs Securities Instruments* Level 1  Quoted Prices $462,205,250 $- Level 2  Other Significant Observable Inputs 172,005,590 - Level 3  Significant Unobservable Inputs 19,396,957 - Total $- * Other financial instruments are derivative instruments not reflected in the Fund of Investments, such as futures, forwards and swap contracts, which are valued at the unrealized appreciation/depreciation on the instrument. The following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Investments in Other Financial Securities Instruments Balance as of October 31, 2008 $19,733,332 $- Accrued discounts/premiums (336,375) - Realized gain (loss) - - Change in unrealized appreciation - - (depreciation) Net purchases (sales) - - Transfers in and/or out of Level 3 - - Balance as of January 31, 2009 $- Risks and uncertainties Concentration risk The Funds may concentrate investments in a particular industry, sector of the economy or invest in a limited number of companies. Accordingly, the concentration may make the Funds value more volatile and investment values may rise and fall more rapidly. In addition, a fund with a concentration is particularly susceptible to the impact of market, economic, regulatory and other factors affecting the specific concentration. Small and medium size company risk Stocks of small and medium-size companies tend to be more volatile than those of large companies, and may underperform stocks of large companies. Small and mid-cap companies may have limited product lines or markets, less access to financial resources or less operating experience, or may depend on a few key employees. Given this, small and mid-cap stocks may be thinly traded, leading to additional liquidity risk due to the inabilities to trade in large volume. Fixed income risk Fixed income securities are subject to credit and interest rate risk and involve some risk of default in connection with principal and interest payments. Leverage utilization risk The Fund utilizes leverage to increase assets available for investment. 6 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 20, 2009 By: /s/ Charles A. Rizzo Charles A. Rizzo Chief Financial Officer Date: March 20, 2009
